 396DECISIONSOF NATIONALLABOR RELATIONS BOARDThisnoticemust remain posted for 60 consecutivedays fromthe date ofposting, and must not be altered,defaced, orcovered by any othermaterial.Employeesmay communicatedirectlywiththe Board'sRegional office, BostonFiveCentsSavingsBank Building, 24 School Street,Boston,Massachusetts,Telephone No. 523-8100, if they haveany question concerning this notice orcompliance with its provisions.General Motors Corporation,Buick-Oldsmobile-Pontiac Assem-blyDivisionandInternationalUnion,United Automobile,Aerospace and Agricultural' Implement Workers of America(UAW), AFL-CIO.Case No. 01-CA-5401.October 30, 1964DECISION AND ORDEROn May 5, 1964, Trial Examiner Howard Myers issued his De-cision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, Respondent, the Union, and the General Counselfiled exceptions to the Trial Examiner's Decision and supportingbriefs, and the General Counsel also filed an answering brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations only to the extent that they areconsistent with this Decision and Order.The Trial Examiner found that Respondent failed and refused tofulfill its bargaining obligation in violation of Section 8 (a) (5) and(1) of the Act by not giving prior notice to or consulting with theUnion when it leased the OK parking lot at its South Gate, Cali-fornia, plant, to Pacific Motor Trucking Co.' on June 17, 1963, andcontracted with that' firm to have the latter's employees do workwhich Respondent's drivers had previously performed.We disagreefor the reasons given below.The record shows'that prior to June 17, 1963, an area near theplant was occupied by two parking lots.The OK parking lot in thewestern section of the area adjoined the end of the assembly line andwas used by Respondent for temporarily parking cars while its cardistribution department made up the loads to be turned over to PMT.The other lot, which was adjacent to but separated by a fence with agate from the OK lot, was leased from Respondent by PMT for1Herein called PMT.149 NLRB No. 40. GENERAL MOTORS CORPORATION, ETC.397temporarily parking cars to be loaded on PMT haulaway trucks ormultilevel rail carriers.Upon approval of the assembled cars in Respondent's car condi-tioning department, employees in the bargaining unit, known asdrivers of unlicensed cars, drove the cars to the end of the assemblyline.Before June 17, 18 employees,2 who were also in the bargainingunit, then drove the cars to numbered "spots" in the OK lot, whichthey noted on the manifests that accompanied each car.The mani-fests were sent to Respondent's car distribution department,3 whichmade up the loads for various dealers, and were returned to the de-partment 66 drivers who drove the cars from their spots in the OKlot to the shipping building near the PMT lot.These drivers thenraised the hood and deck lid of the car, checked the battery to makesure there was a sufficient charge, emptied and partly refilled thegasoline tank, and picked up certain uninstalled accessories from theshipping building and placed them in the trunk.4 PMT next as-sumed responsibility for the cars and its employees known as yard-men or gatemen came through the gate and drove the cars to thePMT lot where they were parked for PMT shipment by haulawaytrucks or multilevel railcarriers as directed by PMT dispatchers.As indicated above, the OK lot was leased to PMT on June 17 andthe two lots were consolidated into one PMT lot. Since then thenondriving or service functions are performed by assembly line em-ployees of Respondent before the cars are taken by. drivers of un-licensed cars to the end of the assembly line where the cars and themanifests are turned over to PMT yardmen and gatemen 5 who drivethe cars to spots designated in the manifest either in the former OKlot for rail shipment or to the old PMT lot for shipment by truck.The PMT driver then indicates in the manifest the spot in which thecar is parked and returns to the end of the assembly line to pick upand park another car.The manifests, which at this point are re-ferred to as car shippers, are turned over to the PMT truck or raildispatchers, who, in contrast to the pre-June 17 situation, now havethe responsibility for making up loads which are to be handled byPMT loaders and truckdrivers.The Union received definite information from Respondent aboutthe contemplated change when, at the behest of Sherman Kelton,chairman of the shop committee at the South Gate plant, Frank2Herein called department 66 drivers3Employees therein were not in the bargaining unit.*Department 66 drivers returned to their original starting point in the OK lot and onceagain pickedup thenewly assembled cars5The number of PMT yardmen and gatemen stood at 9 in January 1963, temporarily roseto 14 because of the "newness"of the consolidated operation,and was 10 in January 1964.PMT loaders increased from 26 to 40 after October 1963, because PMT then arranged toreceive additional cars from Respondent's plant in Fremont, California. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames, an administrative assistant to Leonard Woodcock, vice presi-dent of the Union's General Motors Department in Detroit, tele-phoned Vernon M. Schneider, a Respondent official in Detroit, andwas told on May 2 that "there was going to be definitely a move ...the jobs were going to be changed" in the OK lot. James protestedthat "this was our work; that management was wrong in giving thejob to someone else."On June 3 James telephoned John Holmes, thepersonnel manager for Respondent's Buick-Oldsmobile-Pontiac en-tire assembly division, and told Holmes that the Union was still pro-testing any transfer of work at South Gate to PMT employees.Although the Trial Examiner found that plant officials at SouthGate during May 1963 denied knowing anything about the transferplan, the former called a special management-shop committee meet-ing on June 4 at which South Gate officials advised the shop com-mittee of its plan to commence "one-car shipments" to PMT in thenear future.6The shop committee contended that the contractingout of jobs of department 66 drivers was in violation of the Localwage and National agreements as the jobs were within the bargain-ing unit.'iOn June 12, some UAW International representatives and mem-bers of the shop committee met at South Gate with Schneider, BruceBuckley, personnel director at South Gate, and other plant represent-atives.Buckley stated that the OK lot had been leased to PMT andthat, effective June 17, Respondent would be turning over its finishedcars to PMT near the end of the assembly line, and department 66drivers would no longer be working on the OK lot. Schneider statedthat management was taking this action by virtue of paragraph (8)of the National Agreement 7 which deals with management rights.When International representative Burrows contended that thechange did not come within the National Agreement, Schneider sug-gested that the Union had "a recourse to follow," namely, the griev-ance procedure.At the request of the Local', special meetings were held betweenplant officials and the shop committee on June 13, 18, 19, and 20, todiscuss Respondent's assignment of department 66 drivers at theirold rate of pay to assembly line jobs in the bargaining unit.TheUnion contended that under paragraph (59) of the National Agree-9 Paragraph(15) of the National Agreement provides for meetings"between repre-sentatives of the Local Management and the Shop Committee."7 Paragraph(8) reads:"The right to hire ; promote;discharge or discipline for cause ;and to maintain discipline and efficiency of employees,is the sole responsibility of theCorporation except that Union members shall not be discriminated against as such. Inaddition,the products to he manufactured,the location of plants,the schedules of produc-tion, the methods,processes and means of manufacturing are solely and exclusively theresponsibility,of the Corporation."^:c GENERAL MOTORS CORPORATION, ETC.399ment 8 department 66' drivers were entitled to "comparable work" asdrivers of unlicensed cars.Management pointed out that the assem-bly line jobs paid the same rate as the jobs the department 66 drivershad been doing and that the rate for drivers of unlicensed cars wasfive cents less.In this connection, management took the positionthat paragraph (59) required that department 66 drivers be placedin those jobs in the unit which hada comparable rate.The settlement of this dispute included the following : Managementagreed with the Union's request to transfer the department 66 driversto jobs as drivers of unlicensed cars and other classifications wherethe employees were capable of doing the job.The Union waived anyclaim for any difference in pay.Employees displaced by the trans-fers would be assigned pursuant to the Local Seniority Agreementand the Union would not process grievances on behalf of the em-ployees displaced.Thereafter, on July 1, 1963, the shop committeepresented to management a grievance, dated' June 21, charging thatthe removal of the department 66 drivers from their jobs on the OKlotviolated the National Agreement and requesting their returnthereto.The* shop committee took no further action in connectionwith this grievance which it withdrew on September 6, 1963.Gen-eral Counsel stated at the hearing that he was not contending thatmanagement had refused to bargain about this grievance.As indicated above, the Trial Examiner, in finding that Respond-ent was under an obligation to bargain ' with the Union concerningthe OK lot, relied onFibreboard Paper Products 9andTown &Country Mfg. Co.,10wherein the Board held that a management de-cision to subcontract work out of an existing unit, albeit for economicreasons,was a mandatory bargaining subject.Respondent contendsthat its plan to transfer the department 66 drivers to other jobs isnot within the contemplation of the foregoing decisions as such amove was essentially a change of method without resultant layoffsor discharges and was permitted under the management rights pro-visions of its National Agreement with the Union.We find merit inthis position.Paragraph(59) reads: "Seniority shall be by non-interchangeable occupational groupswithin departments,group of departments or plant-wide, as may be negotiated locally ineach plant and reduced to writing It is mutually recognized by the parties that writtenlocal seniority agreements are necessary.All local seniority agreements and modificationsor supplements thereto shall be reduced to writing and be subject to the approval of theCorporation and the International Union."When changesin methods,,products, or policies would otherwise require the permanentlaying off of employees,the seniority of the displaced employees shall become plant-wide and they shall be transferred out of the group in line with their seniority to workthey are capable of doing, as comparable to the workthey havebeen doing as may beavailable,at the rate for thejob to whichthey have been transferred."0 138 NLRB550, enfd.322 F. 2d411 (.C.A.D.C ).11136 NLRB1022, enfd316 F. 2d 846(C.A., 5).L. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear from the foregoing that the reassignment of the depart-ment 66 drivers to other jobs in the same bargaining unit did notresult in any substantial impairment of the bargaining unit. Asalready indicated, the nondriving or servicing functions of thedepartment 66 drivers, which represented a sizable part of their job,remained within the bargaining unit. That Respondent retained thefreedom to make such changes is evident from paragraph (8) of theNational Agreement which reserved, as the "exclusive responsibility"of Respondent, actions and decisions concerning "the method ... andmeans" of its operation.Similarly, Respondent's right unilaterallyto make changes is clear from paragraph (59), wherein the partiesagreed upon a procedure for the transfer of employees who wouldotherwise be laid off by "changes in methods, products, or policies."In addition, exclusive management rights in this regard are furtherprovided for in paragraph (63) which states that "the transferringof employees is the sole responsibility of Management . . ." subject tosuch factors as seniority.We conclude that Respondent's changes respecting the OK lot andthe department 66 drivers were within the scope of its managerialprerogative as explicitly recognized by the Union in the NationalAgreement.We also find it significant that, to the extent that theUnion may have had a grievance as to the change, the grievance wasfully discussed between management and the Union, particularly atthe four meetings of local management and the shop committee fromJune 13 to 20, and was resolved by a settlement worked out at thesemeetings.Accordingly, we find, contrary to the Trial Examiner, that Re-spondent did not violate Section 8(a) (5) and (1) of the Act, as Re-spondent's leasing of the OK lot and transfer of the department 66drivers pursuant to its managerial rights was a work reassignmentand change of method under the provisions of the contract with theUnion.-[The Board dismissed the complaint.]CHAIRMAN MCCULLOCH took no part in the consideration of theabove Decision and Order.n In view of our disposition of the case on this basis, it is unnecessary to pass on theother grounds relied on by the Trial Examiner in finding a violation of the Act.Member Leedom joins his colleagues in finding no violation for the reasons which theyhave indicated.However, even accepting the Trial Examiner's theory of the case, I e., thatthe situation here is embraced by theFibreboardline of cases, he would, nevertheless, be-cause of his dissenting position in this area, find no violation.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge duly filed on June 14, 1963,by International Union,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America, GENERAL MOTORS CORPORATION, ETC.401(UAW), AFL-CIO,herein called the Union,the General Counsel of the NationalLabor Relations Board, herein respectively called the General Counsel i and theBoard, through the Regional Directorfor the Twenty-firstRegion(LosAn-_geles,California),issued a complaint,dated January 27,1964, against GeneralMotors Corporation,Buick-Oldsmobile-PontiacAssembly Division,herein calledRespondent,alleging thatRespondent has engaged in and is engaging inunfair labor practices affecting commerce within the meaning of Section 8(a)(5)and (1)and Section 2(6) and(7)of the National Labor Relations Act, asamended from time to time,61 Stat. 136, hereincalled the Act.Copies of the charge, complaint,and notice of hearing were duly served uponRespondent and copies of the complaint and notice of hearing were duly servedupon the Union.Specifically,the complaint alleges that:(1)SinceDecember 14, 1962, theUnion has been the duly designated and selected collective bargaining represent-ative of Respondent'semployees in a certain appropriate unit;(2) since on orabout March 1, 1963,the Union has requested Respondent to bargain collectivelywith respect to the subcontracting of certain work and the elimination of certainjobs at Respondent'sOK Parking lot at its South Gate, California,plant,whichwork and jobs belonged to the employees in the aforesaid certain appropriateunit; and(3) since on or about June17, 1963, theRespondent has engaged inthe following acts and conduct:(a) unilaterally subcontracted certain work andeliminated certain jobs at its South Gate, California,plant;(b) since December14, 1962, and until May 2,1963, failed and refused to inform the Union of itsintention to subcontract and eliminate said certain work and jobs;(c) from onor about December 14, 1962, until June 3, 1963,Respondent failed and refused toanswer any and all inquiries of the Union's local shop committee of its intentionto subcontract work and eliminate certain jobs;and (d)since on or about De-cember14, 1962,Respondent has refused to bargain collectively with the Unionconcerning the subcontracting of any work or the elimination of any job at itsSouth Gate,California,plant.On February6, 1964, Respondent duly filed an answer denying the commissionof the unfairlaborpractices alleged.Pursuant to due notice, a hearing was held fromFebruary27 through March4, 1964, before Trial Examiner Howard Myers.Each party was represented bycounselwho participated in the hearing.Full and complete opportunity wasafforded the parties to examine and cross-examine witnesses,to introduce evidencepertinent to the issues,to argue orally on the record at the conclusion of thetaking of the evidence,and to file briefs on or beforeApril3, 1964.Briefs havebeen received from each party, which briefs have been carefully considered.At the conclusion of the General Counsel's case-in-chief,Respondent's counselmoved to dismiss the complaint for lack of proof. Decision thereon was re-served.Atthe conclusion of the taking of the evidence the said motion to dismisswas renewed.Decision was reserved.The motion is disposed of in accordancewith the findings, conclusions,and recommendations hereinafter set forth.Uponthe entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSGeneralMotors Corporation, a Delaware corporation, is engaged in, amongother things, the manufacture, sale, and distribution of automobile parts at var-ious plants located throughout the United States. For business reasons, GeneralMotors Corporation functions through numerous divisions, one of which isknown as the Buick-Oldsmobile-Pontiac Assembly Division, herein called theSouth Gate Plant or BOP which is located at South Gate, California.2The South Gate plant's annual out-of-State purchases of goods and materialsexceed $50,000 and its annual out-of-State sales exceed $50,000.Upon the basis of the foregoing facts, I find, in line with established Boardauthority, thatRespondent is engaged in, and during all times material wasengaged in, business affecting commerce within the meaning of Section 2(6)and (7) of the Act and that its business operations meet the standards fixed bythe Board for the assertion of jurisdiction.1This term specificallyincludescounsel for the General Counsel appearing at the hearing.2 The productionand maintenanceemployees of this plant are the onlyones involved inthis proceeding.770-076-65-vol. 149-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA. Prefatory statementThe Union is, and at all times material has been,the statutory collective-bar-gaining representative of the Respondent'sproduction andmaintenance em-ployees in a single company-wide bargaining unit, including the production andmaintenance employees of the South Gate plant.3At all' times material,Respondent and the Union have been,and now are,parties to a national collective-bargaining agreement,dated September 20, 1961,covering the employees in a company-wide bargaining unit represented by theUnion,including those employed at the BOP plant.The BOP plant assembles passenger automobiles for shipment to General Mo-tors dealers in California and surrounding area.As new automobiles are assembled at the South Gate and are approved forshipment they are turned over to Pacific Motor Trucking Company, herein calledPMT. Thereafter PMT has the responsibility for loading the automobiles ontomultilevel rail cars or onto haulaway trucks for delivery to General Motorsdealers.Prior to June 17, 1963, two paved parking lots of approximately equal sizeoccupied the western one-third of the BOP plant.The southernmost of these twolotswas known as the BOP's OK Parking lot and was used by BOP for temporar-ilyparking cars ready for delivery to PMT while the BOP Car DistributionDepartment made up the loads to be turned over to PMT for shipment.The other paved lot, adjacent to the BOP OK Parking lot on the north, wasleased from Respondent by PMT and was used by PMT for temporarily parkingcars to be loaded on PMT haulaway trucks or on multilevel rail carriers.Thesetwo lots were separated by a wire fence with a gate through which cars weredriven into the PMT lot by employees of PMT.Before June 17, 18 BOP bargaining-unit employees classified as "car loaders"were employed to drive cars from the wax booth4located at the end of the finalshipping line 5 in the plant to numbered parking spaces in the OK Parking lot.After parking a car, the carloader noted the number of the parking space on themanifest which accompanied each automobile,6turned the manifest over eitherto his foreman or to the departmental clerk; and then returned to the wax boothready to drive another car.Several times each hour,manifests which had been turned in by the car loaderswere sent by means of a pneumatic tube from the BOP shipping building whichwas located about 15 feet from the wire fence at the north end of the OKParking lot, to the car distribution department,located in the main administrationbuilding of the plant.In the car distribution department nonrepresented BOP clerical employees madeup loads of cars for shipment by PMT.Manifests sent from the OK Parking lotwere matched with duplicate copies filed by dealer and town in the car distributiondepartment.Normally, four cars would comprise a load, although there couldbe as many as six. A clerk in the car distribution department would stapletogether the manifests for the cars comprising a load and send the manifests bythe pneumatic tube to the shipping building in the OK Parking lot.There, the manifests for a particular load were picked up by the car loaderswho, by reference to the parking spaces noted thereon, drove the cars from theOK Parking lot to the' shipping building.At ' that point, the car loader raisedthe hood and deck lid of the car, checked the battery to make sure there was asufficient charge, put an evacuator hose into the gas tank and, while the gas3 SeeGeneralMotors Corporation,et al.,120 NLRB 1215, 1218-1221.N.L.R.B. V.General'Motors Corporation,373 U.S 734, 746.Also referred to In the record as "Line #7."sAlso referred to in the'record as the "Maypole "e The manifest is a, document consisting of multiple copies on which appears a descrip-tion of the automobile,a list of the various accessories or options to be installed,and thename and address of the dealer who ordered the car.The manifest accompanies the carfrom an early point in the assembly process to the point where the car is delivered toPMT. A copy of the manifest goes with the car when It is delivered to PMT at whichtime it becomes known as a car shipper or bill of lading. GENERAL MOTORS CORPORATION, ETC.403was being evacuated, picked up certain uninstalled accessories from the shippingbuilding and placed them in the trunk of the car.He then reversed the lever onthe gas pump to put two gallons of gasoline into the tank of the car, therebycompleting his work with respect to that car.When this procedure had been completed on each of the cars comprising aload, a final check of the cars was made against the manifests by BOP plant-protection personnel and a PMT checker. If everything was in order, the carscomprising the load were accepted by the PMT checker and then PMT drivers,classified either as "yardmen" or "gatemen" by PMT, drove them through thegate into the adjacent PMT lot.Just inside the PMT side of the gate, the PMT driver handed the car shipper(manifest) to a PMT employee who put a letter or a number on it designatingthe aisle in the PMT lot where the cars comprising a particular load were tobe parked, and then directed the PMT driver to the aisle so designated.ThePMT employee at the gate retained the car shipper.Certain aisles in the PMT lot were used for parking cars which were to beshipped by haulaway truck and others for parking cars which were to be shippedby multilevel rail car.After the PMT driver had parked the car in the properaisle,he returned to the BOP shipping building and the same process wasrepeated.In the meantime, the car shippers which had been retained by the PMT em-ployee just inside the gate were turned over to the PMT truck or rail dispatch-ers.The truck dispatcher allocated the haulaway loads to PMT over-the-roadtruckdrivers.These truckdrivers then loaded the cars comprising the load whichhad been assigned to them onto a haulaway truck and proceeded on their way.Similar procedure was followed by the rail dispatcher with respect to multilevelrail carloads except that the loading was performed by PMT employees classifiedas "loaders."At no time during the 6-month period immediately preceding the filing of thecharge herein, did any of the BOP carloaders perform any loading of automo-biles onto carrier equipment or perform any other work in the PMT leased lot.B. The pertinent facts?Commencing in either February or in March 1963,8 some BOP officials dis-cussed among themselves the feasibility, especially from an economic standpoint,of changing the plant's automobile shipping method to "single car" shippingand transferring and leasing the OK Parking lot to PMT and have the latterhandle all car shipments.Rumors of the contemplated change in car shipping reached the officials of thelocalUnion during the last week in April, and on or about April 29, ShermanKelton, the then chairman of the local union shop committee, asked Lyle Rayborne,supervisor of labor relations of the BOP plant, `If he knew anything about PMTtaking over our jobs . . . in the parking lot, and I asked him what he was goingto do with the 18 or 19 people that was going to lose their job ......Raybornreplied that he did not know anything about such a move.That same day, on or about April 29, Kelton telephoned Frank James, theadministrative assistant to Leonard Woodcock who is, and at that time was, vicepresident in charge of General Motors department of the Union and was in De-troit, and informed James that there were rumors circulating in the BOP plant tothe effect that PMT was going to take over some jobs in the BOP OK Parking lot.7In the light of my observation of the conduct and deportment at the hearing of all thepersons who testified herein, and after a very careful scrutiny of the entire record, all ofwhich has been carefully read and parts of which have been reread and rechecked severaltimes, and being mindful of the contentions of the parties with respect to the credibilityproblems here involved, of the fact that in many instances testimony was given regaidingevents which took place months prior to the opening of the hearing, and of the fact thatvery strong feelings have been generated by the circumstances of this case, coupled withthe fact that it would unnecessarily protract this Decision to summarize all the testimonyor to spell out fully the confusion and inconsistencies therein, the following is a compositepicture of all the factual issues involved and the conclusions based thereonThe pattiesmay be assured that in reaching all resolutions, findings, and conclusions herein, the recordas a whole has been carefully considered , relevant cases have been studied , aiid each con-tention advanced has been weighed, even though not specifically discussed.8Unless otherwise noted, all dates hereinafter mentioned refer to 1963. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about April 30, Kelton had a conversation with Bruce Buckley, the person-nel director of the BOP plant, wherein Kelton stated, to quote from Kelton'sundenied and credited testimony,9 "I [understand] that the PMT was taking overour jobs, and I [wonder] what they were going to do with the 18 or 19 peoplethey had out there.And Mr. Buckley said at that time he didn't know anythingabout the PMT parking lot."On May 1 James telephoned Vernon M. Schneider, director of labor relations forthe entire Buick-Oldsmobile-Pontiac Assembly of General Motors and whose officesare in Detroit, Michigan,10 and inquired about the rumored elimination of jobs attheOK Parking lot. Schneider replied that he was aware that a change in carshipping at the South Gate,plant was being discussed; that if any change is madeitwill be similar to the changes already made at one or two other plants ofBuick-Oldsmobile-Pontiac Assembly Division; and that he would make a check ofthe situation and advise James the next day.-Either on May 1 or May 2, Schneider telephoned from Detroit to Buckley at theSouth Gate plant and asked about the contemplated car shipping change. Buckleyreplied that a change was going to be made but no definite date had been set.On May 2 Schneider telephoned James.During the course of this approximately10-minute conversation, Schneider stated that a change in the South Gateplant's car shipping was in the making.Thereupon, James protested such a move,taking the position that the OK Parking lot jobs belonged to members of theUnion.Schneider, apparently, took the opposite stand.Thomas T. Edwards, the vice president and general manager of PMT, testified,and I find that from February 1, 1958, until December 1, 1963, he was the southerndistrictmanager of PMT with offices located in Los Angeles; that his company'sbusiness with the BOP plant came under his jurisdiction and supervision; that hewas entirely familiar with the method used by BOP in delivering automobiles toPMT for shipment by PMT to dealers of General Motors; 11 that in May he at-tended a meeting between representatives of his company and officials of BOPwherein discussion was had as to the feasibility of PMT taking over the deliveryjobs which then were being done jointly by BOP and PMT; and that, after consid-erable discussion, it was announced that BOP would turn over all new cars as-sembled at the South Gate plant to PMT for shipment to General Motors dealers.On May 3 the local Union's' shop committee met with representatives of BOPplant management.Kelton, the then chairman of the shop committee, brought upthe question of the loss of jobs by BOP plant employees if PMT took over the OKParking lot.He also stated that it seemed "funny" to him that management hadnot broached the Union about the contemplated move especially since the PMT lotemployees knew about such a change and had been kidding the 18 or 19 BOPdrivers about taking over the jobs of said drivers.The only response made bymanagement was Rayborn's denial of knowing anything about the contemplatedchange.During the first week in May James Jackson was elected in Kelton's place aschairman of the shop committee.On or about May 8 Jackson went to Rayborn's office and, to quote from Jack-son's undenied and credited testimony,12 the following ensued:I told Mr. Rayborn it was rumored there was going to be changes in the OKParking Lot, and that the jobs were going to be turned over to Pacific MotorTransportation Corporation, and I wanted to know if he had any informationon it.And he said he didn't know anything about it; that was a rumor; orsounded like a rumor ....6Buckley was called as a Respondent witness but he was not questioned about thisIncident.10 Schneider's duties consist of supervising the personnel activities of the central officelabor relations section ; acts as liaison between General Motors relations staff and theplant labor relations staff ; sits in on negotiations between unions,both on the nationaland local levels, and his employer;assists plants in any local negotiations; and offersguidance and counsel in labor relations.u Edward's detailed description of the method used by his company and by BOP Is In sub-stantial accord with the facts as set forth above under section III, A.Edwards added,however, that BOP-PMT shipping methods had been in effect from either 1960 or 1961until June 17, 1963.12 Rayborn did nottestify. GENERAL MOTORS CORPORATION, ETC.405Week after week from about May 8 until about June 4 Jackson inquired ofRayborn about the truth or falsity of the "rumored"change to be made at the OKParking lot and each time Rayborn would deny knowing anything about such achange.At the May 10, 24, and 31 meetings between the shop committee and BOP plantofficials, inquiries were made by Jackson relative to the "rumored"OK Parking lotchangesOn each occasion,Rayborn would either reply that he did not "haveanything to report" or that he did not "have any information on it."The minutes of the June 4 management-shop committee meeting, which meet-ing, incidentally,was hurriedly called by Respondent, reads, in part,as follows:On June 4, 1963,at a special Shop Committee Meeting Management ad-vised the Union of its tentative plans to commence"one-car shipments" to thePacificMotor Transport Company in the near future. The Union submittedthe following statement.1.It is The Unions[sic]contention[sic]that to contract out the jobsregarding the drivers in Dept #66 is in Violation of the Local Wage Agree-ment in as much as the jobs are within the bargain unit and negotiated wagerates for these jobs -II.The Union also regard mgt. removing these jobs from the bargainingo,unit is arbratrarially[sic] abridging the Nat Agreement.JIM JACKSON,Chairman.On June 3 James telephoned John Holmes, the personnel director for all Respond-ent'sBuick-Oldsmobile-Pontiac' Assembly Divisions and who was then in Doville,Georgia.After informingHolmes of his two previous conversations withSchneider and what his"understanding of those conversations were," James statedthat the Union was still protesting any transfer of the work at the South Gate plantto employees of PMT; that he wanted to send Charles Burrows, an internationalrepresentative to the South Gate plant to "check first hand"and make "entry andsurvey of the situation right on the scene."Holmes replied that he could not sendanyone to said plant until June 12, and that he would send Schneider. Jamesstated that the June 12 date was agreeable to him.Burrows arrived at the South Gate plant at about 1 p in. on the afternoon ofJune 11, accompanied by Lester Learned, an international representative,and thelocal's then president,Harold Dunne, where they met with Buckley and Schneider.Buckley greeted Burrows and his associates by remarking to Burrows that hehad not expected him until the following day,13 adding,"Well, what do you haveon your mind?"When Learned replied,"We would like to get management'sposition on the alleged work movement anticipated in the drivers'group and wewould like to have the shop committee brought in for a discussion on the matter,"Buckley replied,"It [is] nearly impossible to get the shop committee due to thehour of the day [because] some of the members of the shop committee [work] onthe second shift."Schneider then remarked,"[I see] no need to have the shopcommittee called in, as the management statement as to the elimination of jobswould only take 5 or 15 minutes,and [I see] no need for the shop committee tobe brought in."Burrows then stated that the shop committee should be present"because the alleged work movement,aswe understood[sic] it had a directbearing on the welfare of the members of (the local union),and certainly the shopcommittee could [sic] be brought in to bear management's statement and air theirviews and have a right to bargain on this issue."The meeting,referred to immediately above, concluded with arrangements be-ingmade for a meeting between management and the Union to be held at 2 30the following afternoon,June 12, and arrangements made to allow Learned, Bur-rows, and the chairman of the shop committee to enter the plant an hour before thescheduled June 12 meeting so that Burrows could get "a geographical-outline andlook at the anticipated work movement first hand."Regarding what took place at about 1 p.m. on June 12, Burrows crediblytestified as follows:Iwent over the plant with Mr. Learned and we met Chairman Jackson andMr Buckley,Mr Rayborne, Mr. Schneider,and on the'way to the OK lot wepicked up the District Committeeman Robinson."It was Burrows'understanding that lie was to meet Schneider at the South Gate planton June 1,instead of on June 12,as previously arranged because of some other commit-ment of Schneider. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn going to the OK lot, Mr. Buckley along with Mr.Schneider explainedas to the anticipated movement of work.They showed us the fence that wasbeing built;that was then under construction and nearly completed, and theyexplained to us that the turn over point for the finished cars would be at thisgate,which I would judge was 15 or 20 feet from the canopy or maypole, asyou formerly discussed this with another witness.I raised the question with Mr.Schneider.I said,"What happens to this OKlot?"And he said,"We are leasingit to PMT."And I said,"Itwould still be your property?Only you are leasing it; youare not selling it?"And he said, "We areleasing it."I said, "Well,if it is still GeneralMotors' property,this certainly is adeviation from this comparable situation that we had in the BOP Wilmingtonplant former to this."He said,"No difference."I said,"Well, on that particular situation when I called you in Detroit, youassured me"and the ultimate settlement of that one was me calling back theWilmington local union people and telling them that through a commitmentfrom Mr. Schneider that there would be none otherthan UAWbargainingunit drivers driving on plant property.He says, "There is no difference in the situation."We then walked the entire OK lot over, and went to what has been referredto as the shipping building; watched the operation,ashas been formerlydescribed by Palermo;the removing of the . gas;putting the gas back in;observed some repairmen,UAW repairmen doing certain repair work in theOK lot; and then we then walked to the receiving building.At about 2:30 p in.on June 12, Burrows,Learned, Jackson,Dunne, and membersof the shop committee met with Schneider,Buckley, Rayborn, and other managerialrepresentatives.The meeting opened with Jackson's remarking that the meetingwas requested for the purpose of obtaining"management's position on the allegedwork movement,whereby we would be losing drivers out of the OK ParkingLot."Buckley replied that the section of the OK Parking lot had been leased toPMT and that effective June 17 Respondent would be turning its finished automo-biles on a single man basis.When Burrows asked if the leasing of the parkinglot would cause a reduction in the number of men in the bargaining unit, Buckleyreplied that the 18 Respondent employees involved would be released from theparking lot group.Burrows then inquired under what provision of the nationalcollective-bargaining agreement between the parties, permitted Respondent tomake the contemplated change. Schneider replied that management was actingby virtue of paragraph 8 of said agreement.14Respondent was privileged tomake the change unilaterally.Burrows then stated that the change did not comewithin the agreement, as the action did not constitute a change of method withinthemeaning of the phrase; that the jobs had not been eliminated but had beentransferred to PMT.He cited, as an example of the job elimination pursuant toa change of method under Section 8 of the agreement,the elimination of aninspector's station on the assembly line when it decided that said job was unneces-sary.Burrows further maintained that Respondent's action with respect to its con-templated elimination of the OK Parking lot drivers'jobs was nothing more thanan erosion of the unit and was therefore in derogation of the unit for which theUnion was certified.Schneider replied that Burrows was entitled to his opinion adding, "We have toldyou what we are going to do and you have a recourse.under the contract'sgrievance procedure."After a short colloquy between Buckley and Learned, themeeting concluded when Buckley remarked, "We have given you our position. Isee no reason to belabor the point any longer."On June 17 Respondent leased its OK Parking lot to PMT and placed the 18carloaders on assembly-line jobs.Aftera dispute had arisen over Respondent'sinitialplacement of the carloaders,Respondent agreed to give them available14Paragraph 8 reads: "The right to hire;promote,discharge or discipline for cause ;and to maintain discipline and efficiency of employees,is the sole responsibility of theCorporation except that Union members shall not be discriminated against as suchInaddition,the products to be manufactured,the location of plants,the schedules of produc-tion, the methods, processes and means of manufacturing are solely and exclusively theresponsibility of the Corporation.",o GENERAL MOTORS CORPORATION, ETC.407driving jobs and the Union agreed not to process grievances for any difference inpay between the old OK Parking lot scale and the scale of the jobs now held bythe former carloaders.Since the change on June 17 Respondent delivers the finished automobile toPMT at the gate of the recently erected fence. A PMT employee drives the carinto the PMT lot and parks it in any available parking space, marks the spacenumber on the manifest and deposits the manifest at a central office.There themanifests are assembled into loads and returned to PMT parking lot em-ployees.Then the automobiles are extracted from the OK Parking lot and drivento the haul-away truck trailer or to a railroad car and loaded.C. Concluding findingsIt is undisputed that the Union was, duringall times material,the statutorycollective-bargaining representative of the employees here involved. It thus followsthat any change by Respondent in the terms and conditions of employment ofthose employees without prior notice to or consultation with the Union con-stitutesa refusal to bargain within the meaning of Section 8(a)(5) and (1) oftheAct.Respondent takes the position that the determination to unilaterallylease part ofitsproperty to PMT and to enter into a contract with PMT whereby employees ofPMT would perform certain operations which Respondent's employeeshad beendoing prior to the aforesaid leasing and contracting was not violative of the Actbecause (1) such acts and conduct were a matter of managerial prerogatives; (2)under the provisions of the national collective-bargaining agreement between thepartiesRespondent was privileged to unilaterally make sucha leaseand contract;and (3) the Union, if it felt aggrieved by the aforesaidactsand conduct ofRespondent, should have,invoked the grievance procedure of the aforementionedbargaining agreement instead of filing the charge herein.As to (1), controlling law is basically as the Tenth Circuit pointed out inN.L.R.B. v. Brown-Dunkin Company, Inc.,287 F. 2d 17, regarding a case verysimilar to the instant one:The contentionis also madethat the respondent did not deny the Union theright to bargain concerning the terms and conditions of employment inviolation of Section 8(a)(5).The unassailed facts are, however, to the con-trary.While the Union appears to have had someintimationof theimpend-ingAnderson-Rooney contract, it was not until the morning of the effectivedate of the contract that the Union learned it had been consummated.Andthis information was obtained through the employees not the employer. Underno stretch of the imagination can it be said that these circumstances gavethe Union a fair opportunity to bargain with respondent about not subcontract-ing the work, or with Anderson-Rooneyconcerningthe conditions of the newemployment.This is not to say that the Union must first approve before anemployer may contract out work, but it is to say that reasonable notice and achance to bargain must be afforded before an employerentersinto a contractaffectingthe hire or tenure of its Union workers' employment. This is sobecause "Such unilateral action minimizes the influence of organized bargain-ing.Itinterfereswith the right of self-organization by emphasizing to theemployees that there is no necessity for a collectivebargainingagent."MayDept. Stores, v. N.L.R.B.,326 U.S. 376, 385. See alsoN.L.R.B. v. Crompton-Highland Mills,337 U.S.217; N.L.R.B. v. Burton-Dixie Corp.,210 F. 2d 199.As to (2), I am not unmindful of the fact that a labor organization may waivethe statutory rights granted to it and to the employees it represents, but the Boardhas said that it will not lightly infer such a waiver.The waiver, the Board said,must be in clear and unmistakable terms.Tide Water Associated Oil Company,85NLRB 1096;Hekman Furniture Company,101 NLRB 631.The "change of method" phrase in paragraph 8 of the national collective-bar-gaining contract does not spell out a waiver of negotiations over Respondent'sdecision to transfer its intermediate storage function to PMT.Though there wasmuch dispute over whether to.call the transaction "subcontracting" or "job elimina-tion," the facts are not in dispute.PMT employees now maintain an intermediatestorage area involving the parking of cars and the assembling of the automobilesfor loading after nonunit employees have grouped the manifests into appropriateloads.That function was performed by Respondent's 18 drivers before June 17.That this was a simple transfer of functions to PMT employees is not altered or ob-scured by the elimination, which accompanied the transfer, of some functions 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously performed by PMT employees,and some previously performed by Re-spondent's18 driver employees.If,by some legal legerdemain one chooses tocall this transfer of functions"subcontracting"or some kind of "change,"it is nota mere "job elimination"pursuant to a "change of method"as provided for bySection 8 of the agreement-and that section cannot be construed as a waiver overbargaining about such change in clear and unmistakable terms.TideWaterAssociated Oil Company,supra.Paragraph 225 15 of the agreement which waives the making of contract propo-sals does not clearly and unmistakably waive bargaining about the application andimplementation of the agreement which is a continuing duty.Rapid Roller Co.,33NLRB557,587, 590,enfd. in part and remanded in part;Rapid Roller Co. vN.L.R.B.,126 F. 2d 452,459-460(CA. 7) cert. denied,317 U.S. 650.In otherwords, whether the Union waived its right to make proposals and negotiate on thegeneral subject of subcontracting is not herein in issue.What is in issue is theUnion's right to negotiate on a specific decision to transfer the OK Parking lotdrivers' functions to another employer and the above contract clause does not waivethat right.Square D Company,142 NLRB 332.As to(3), the grievance procedure does not constitute a waiver or bar of anysort.Hekman Furniture Company, supra.The grievance procedure and arbitra-tion is not the proper forum in which to determine what constitutes a waiver ofrights established by the Act.Further, the processing of a grievance,after thefact, is not an adequate substitute for full and open negotiations prior to the finaldecision and effectuation of the charge.It is this factor of anticipatory negotia-tion that the Board emphasized inTown&Country16 andFibreboard17decisionsas being necessary for meaningful collective bargaining.1SFurthermore,the credited evidence,as epitomized above, clearly discloses thatRespondent made all available efforts to conceal from the Union the impendingmove to lease the OK Parking lot to PMT and to contract with that concern tohave its employees perform the very work then being performed by Respondent'semployees.Whenever the local union representatives sought to ascertain the truthor falsity of the rumors that Respondent intended to abandon its OK Parking lotoperations,they were refused any and all information,thus not affording the Unionan opportunity to exercise its statutory right of bargaining.I find, upon the entire record in the case, that Respondent did not bargain withtheUnion as the statutory representative of its employees in the appropriate unitand thus has engaged in unfair labor practices within the meaning of Section8(a) (5) of the Act. I further find,that by the foregoing,Respondent has inter-fered with,restrained,and coerced its respective employees in the exercise of therights guaranteed by Section 7 of the Act,within the meaning of Section 8(a)(1)thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tionwith the business operations of Respondent as described in section 1, above,have a close,intimate,and substantial relation to trade, traffic,and commercem Paragraph 225 reads,"The parties acknowledge that during the negotiations which re-sulted in this Agreement,each had the unlimited right and opportunity to make demandsand proposals with respect to any subject or matter not removed by law from the area ofcollective bargaining,and that the understandings and agreements arrived at by theparties after the exercise of that right and opportunity are set forth in this agreementTherefore,the Corporation and the Union,for the life of this agreement,each voluntarilyand unqualifiedly waives the right, and each agrees that the other shall not be obligated,to bargain collectively with respect to any subject or matter referred to, or covered inthis agreement,or with respect to any subject or matter not specifically referred to orcovered in this Agreement,even though such subject or matter may not have been withinthe knowledge or contemplation of either or both of the parties at the time that they nego-tiated or signed this Agreement16Town&Country Mfq Co Inc,136 NLRB 102217Fibreboard Paper Products,13'8NLRB 550.1s See,Adams Datiry,Inc,137 NLRB 815;The Renton News Record,136 NLRB 1294 ;American Manufacturing Company of Texas,139 NLRB 815;Hawaii Meat Company,Limited,139 NLRB 966,Esti Neiderman and Gszela Eisner,co-partners doing businessasStar Baby Co.,140 NLRB678; Brown Transport Corp,140 NLRB 954;National FoodStores,Inc,142 NLRB 340, andNorthwestern Publishing Company,144 NLRB 1069 GENERAL MOTORS CORPORATION, ETC.409among the several States and, such of them as have been found to constitute unfairlabor practices, tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violativeof Section 8(a)(5) and (1) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Having found that Respondent failed and refused to fulfill its statutory bargain-ing obligations within the meaning of Section 8(a)(5) and (1) of the Act when,without prior notice to or consultation with the Union it leased its OK Parking lotto PMT and contracted with that firm to have its employees perform the workwhich Respondent's 18 drivers performed before the execution of the aforesaid leaseand contract was violative of the Act, I will recommend that Respondent be orderedto bargain with the Union respecting such leasing and contracting.Having alsofound that Respondent transferred the aforementioned men to other jobs withoutprior notice to or consultation with their statutory collective-bargaining representa-tive, I will recommend that Respondent be ordered and directed to take appropriatesteps to reinstate the aforementioned 18 men by resuming operations of its OKParking lot and assign said 18 men to the jobs each held prior to June 17, 1963,at the same wages and working conditions, without prejudice to his seniority orother rights and privileges, and make each whole for any loss of earnings. It isimportant to note in this connection that an order reinstating the aforesaid 18employees by Respondent and making them whole for loss of earnings is warrant-ed on the basis of the 8(a)(5) violations of the Act found above.The transfer ofemployees to less desirable jobs, and in some instances at less pay, flowed directlyfrom Respondent's unilateral action.19In order, therefore, to adapt the remedy tothe situation which calls for redress and to give substance to the remedial order tobargain, it is necessary to restore thestatus quo antewithout which effectivebargaining in behalf of the 18 employees here involved cannot be conduct-ed.The broad remedial powers vested in the Board by the Act afford ampleauthority in the Board to order Respondent to reinstate said 18 parking lot driversto the jobs they held immediately prior to June 17, and to give them backpay, withinterest at the rate of 6-percent per annum, where deprivation of employment statusisa consequence of a Section 8(a)(5) violation.Backpay and interest to becomputed and paid in accordance and in the manner set forth in F.W. WoolworthCompany,90 NLRB 289 and inIsis Plumbing & Heating Co.,138 NLRB 716.The unfair labor practices found to have been engaged in by Respondent are ofsuch a character and scope that in order to insure Respondent's employees of theirfull rights guaranteed them by the Act, it will be recommended that Respondentcease and desist from in any manner interfering with, restraining, and coercing itsemployees in the exercise of their rights to self-organization.Upon the basis of the foregoing findings of fact and upon the record as awhole, I make the following:CONCLUSIONS OF LAW1.Respondent is, and during all times material has been,an employer engagedin commerce and in a business affecting commerce within the meaning of Section2(6) and(7) of the Act.2.TheInternationalUnion,UnitedAutomobile,Aerospace and AgriculturalImplement Workers of America(UAW), AFL-CIO, is, and during all times ma-terial has been, a labor organization within the meaning of Section 2(5) of theAct.19The record clearly establishes, and I find, that the leasing of the OK Parking lot andcontracting with PMT to have its employees perform the work previously performed byRespondent's parking lot employees took place prior to any notice to or consultation withthe Union.The fact that Respondent met on June 11 and 12 with representatives of thatlabor organization and there announced that it had leased its OK Parking lot to PMT andhad contracted with that company, to have its employees perform the work Respondent's18 parking lot drivers were then performing, did not fulfill its obligation within the mean-ing of Section 8(a) (5) of the Act.National Food Stores, eupra; Mayer B. Cohen, BernardCohen and Peary Cohen d/b/a Riverside Wholesale Distributors,142 NLRB 580,CentralIllinossPaSizeService Company,139 NLRB 1407. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.All employeescovered bythe national collective-bargaining agreement be-tween the Union and Respondent,dated September 20, 1961,constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.At all timesmaterialthe Unionhas represented a majority of Respondent'semployees in the appropriate unit, and, byvirtue ofSection 9(a) of the Act, hasbeen,and is now, the exclusive representative of all employees in said unit for thepurposes of collective bargaining with respect to grievances,rates of pay, wages,hours of employment,and other terms and conditions of employment.5.By refusing to answer all pertinent inquiriesfrom April 29, toJune 3, 1963,of the Union's shop committeeaboutits intentionto transferitsOK Parking lotoperationto PMT,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and(5) of the Act.6.By unilaterally discontinuing and transferring its OK Parking lot operationsto PMTon June17, 1963,Respondent has engaged in and is engaging in unfairlabor practiceswithin themeaning of Section 8(a)( I) and(5) of the Act.7.By refusing to discuss and negotiatewith the Unionon June 11 and 12, 1963,its intention to discontinue and transferitsOK Parkinglot operations,Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (1) and(5) of the Act.8.The aforesaid acts are unfairlaborpractices affecting commerce within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Peggy E. Hiroskey d/b/a Logan Dairy CompanyandChauffeurs,Teamsters and Helpers Local UnionNo. 175,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.CasesNos. 9-CA-3100 and 9-CA-3155.October 30, 1964DECISION AND ORDEROn July 21, 1964, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that it would noteffectuate the policies of the Act for the Board to exercise jurisdic-tion in thesecases andrecommending that the complaints be dis-missed in their entirety, as set forth in the attached Decision.There-after, the General Counsel and the Charging Party filed exceptionsto the Trial Examiner's Decision with supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in these cases, includingtheGeneral Counsel's and the Charging Party's exceptions and149 NLRB No. 33.